       Case 1:17-cv-02972-RDB Document 455-3 Filed 01/02/20 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                      (Northern Division)

KEYES LAW FIRM, LLC,                     )
                                         )
          Plaintiff,                     )
                                         )
v.                                       ) Civil Action No. 1:17-cv-02972-RDB
                                         )
                                         )
NAPOLI BERN RIPKA SHKOLNIK, LLP, et al., )
                                         )
          Defendants.                    )


 DEFENDANTS NAPOLI, KAISER, BERN & ASSOCIATES, LLP AND PASTERNACK
  TILER NAPOLI BERN LLP’S MEMORANDUM IN SUPPORT OF BILL OF COSTS

       Defendants Napoli, Kaiser, Bern & Associates, LLP and Pasternack Tiler Napoli Bern

LLP (“Defendants”), by and through their undersigned counsel, respectfully file this

Memorandum in Support of their Bill of Costs (the “Memorandum”). As the Bill of Costs and

this Memorandum demonstrate, Defendants’ total taxable costs for this litigation are $1,915.27.

       1.      Entitlement. On October 14, 2019, Defendants, pursuant to Rule 68 of the

Federal Rules of Civil Procedure, each served upon Plaintiff Keyes Law Firm, LLC (“Plaintiff”)

an Offer of Judgment offering to allow judgment to be taken against Defendants for Five

Thousand Dollars ($5,000.00) each. A copy of the Offers of Judgment are attached as Exhibit A

to the Bill of Costs, filed herewith. Plaintiff did not accept Defendants’ Offers of Judgment.

Thereafter, Plaintiff did not obtain a verdict against Defendants. Accordingly, pursuant to Rule

68(d), Plaintiff is required to pay the costs incurred by Defendants after October 14, 2019, the

date the offers of judgment were made.

       2.      Witness Fees. Witnesses’ statutory attendance fee of $40 per day of testimony,

mileage or common carrier, and “subsistence” per diem for necessary hotel stays are taxable
         Case 1:17-cv-02972-RDB Document 455-3 Filed 01/02/20 Page 2 of 3



under 28 U.S.C.§1920(3).1,2 See Guidelines at § II(F)(1), pp. 9-10. Defendants incurred all three

expenses for Patrick Haines and Robert Gitelman. Mr. Haines traveled from Austin, Texas to

Baltimore, Maryland to testify in this matter. He testified on Friday, December 12, 2019 and

Monday, December 16, 2019. Mr. Gitelman traveled from Mountain Lakes, New Jersey to

testify in this matter. Mr. Gitelman testified on Monday, December 16, 2019. As the Bill of

Costs and accompanying Affidavit of Michelle N. Lipkowitz indicate, the total taxable costs

incurred by Defendants after October 14, 2019 was $1,915.27. Documentation demonstrating

carrier costs and hotel stays is attached to the Bill of Costs, filed herewith, as Exhibit B.

        3.           Total.     Wherefore, Defendants Napoli, Kaiser, Bern & Associates, LLP and

Pasternack Tiler Napoli Bern LLP are entitled to a total of $1,915.27 in costs pursuant to Fed. R.

Civ. P. 68(d), 28 U.S.C. § 1920, and 28 U.S.C. § 1821.


                                                                     /s/ Michelle N. Lipkowitz
                                                              Michelle N. Lipkowitz (Bar No. 27188)
                                                              Kayleigh T. Keilty (Bar No. 18969)
                                                              Leland Shelton (Bar No. 20682)
                                                              Saul Ewing Arnstein & Lehr LLP
                                                              500 E. Pratt Street, Suite 800
                                                              Baltimore, Maryland 21202
                                                              (410) 332-8603 (telephone)
                                                              (410) 332-8081 (facsimile)
                                                              Michelle.Lipkowitz@saul.com

                                                              Counsel for Napoli Bern Ripka Shkolnik,
                                                              LLP




        1
           28 U.S.C. 1920(3) is read in conjunction with 28 U.S.C. § 1821, and with the guidelines for a subsistence
per diem promulgated by the United States General Services Administration at https://www.gsa.gov/travel/plan-
book/per-diem-rates. See Guidelines at § II(F)(1)(g), pp. 9.
         2
           Parties may not typically seek expert witness fees pursuant to Section 1920. See Levy v. Saint Gobain
Ceramigues Avancees Desmarquest, No. CV PWG-04-492, 2006 WL 8456786, at *4 (D. Md. Oct. 16, 2006). But
in the event Plaintiff is awarded fees related to expert witness testimony in its anticipated Motion for Attorneys’
Fees and Costs, Defendants will supplement this Memorandum and its Bill of Costs to seek such fees. Defendants
do not waive any rights to seek fees related to expert witnesses.

                                                             2
        36378880.2 01/02/2020
       Case 1:17-cv-02972-RDB Document 455-3 Filed 01/02/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 2nd day of January, 2020, a copy of the foregoing was
served via electronic mail upon:

             David J. Shuster, Esquire
             Jean E. Lewis, Esquire
             Ezra S. Gollogly, Esquire
             Emily R. Greene, Esquire
             KRAMON & GRAHAM, P.A.
             One South Street, Suite 2600
             Baltimore, Maryland 21202
             dshuster@kg-law.com
             Attorneys for Keyes Law Firm, LLC

             William N. Sinclair, Esquire
             Silverman Thompson Slutkin White
             201 North Charles Street, 26th Floor
             Baltimore, Maryland 21201
             bsinclair@mdattorney.com
             Attorney for Defendants Bern Ripka LLP,
             Marc J. Bern & Partners LLP, and Marc Jay Bern

             Eric Pelletier, Esquire
             Timothy C. Lynch, Esquire
             Harold Walter, Esquire
             Meghan Finnerty, Esquire
             OFFIT KURMAN, PA.
             4800 Montgomery Lane, 9th Floor
             Bethesda, Maryland 20814
             epelletier@offitkurman.com
             tlynch@offitkurman.com
             hwalter@offitkurman.com
             mfinnerty@offitkurman.com
             Attorney for Defendants Paul J. Napoli,
             Napoli Shkolnik PLLC, Paul Napoli Law
             PLLC, and Napoli Law PLLC


      Date: January 2, 2020              /s Kayleigh T. Keilty
                                         Kayleigh T. Keilty
